DEFEASANCE ASSIGNMENT, ASSUMPTION AND RELEASE AGREEMENT

THIS DEFEASANCE ASSIGNMENT, ASSUMPTION AND RELEASE AGREEMENT (this “Agreement”)
is dated as of December 15, 2005, among FPR HOLDINGS LIMITED PARTNERSHIP, a
Delaware limited partnership (“Pledgor”), JPMORGAN CHASE BANK, f/k/a The Chase
Manhattan Bank, as trustee, under the Pooling and Servicing Agreement, dated as
of December 18, 1998 (as amended from time to time, the “Pooling and Servicing
Agreement”), for the registered holders of Credit Suisse First Boston Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 1998-C2
(together with its successors and assigns, “Pledgee”), SB FPR HOLDINGS, LLC, a
Delaware limited liability company (“Successor Borrower”), WACHOVIA BANK,
NATIONAL ASSOCIATION (formerly First Union National Bank), a national banking
association, as master servicer (“Servicer”) under the Pooling and Servicing
Agreement, and, for the sole purpose of acknowledging the transactions effected
by this Agreement, WELLS FARGO BANK, N.A., a national banking association, as
Securities Intermediary and Custodian (“Intermediary”).

RECITALS:

A. Credit Suisse First Boston Mortgage Capital LLC, a Delaware limited liability
company (“Original Lender”), made a loan to Pledgor in the original principal
amount of FORTY-ONE MILLION EIGHT HUNDRED FOURTY-ONE THOUSAND TWENTY-ONE AND
29/100 DOLLARS ($41,841,021.29) (the “Loan”) pursuant to a Loan Agreement, dated
December 23, 1997, between Pledgor and Original Lender (the “Loan Agreement”).

B. The Loan is evidenced by that certain Deed of Trust Note, dated as of
December 23, 1997 (the “Note”), from Pledgor to Original Lender.

C. The Loan and Note are secured by those certain Deed of Trust, Assignment of
Leases and Rents and Security Agreements, each dated as of the date of the Note
(the “Deed of Trust”), executed by Pledgor in favor of Richard W. Klein, Jr., as
trustee (“Original Pledgee”) for the benefit of Original Lender, as Beneficiary,
granting to Original Pledgee, among other things, a lien on the real property
located at 6600 Business Parkway, Elkridge, Maryland, 250 Exchange Place,
Fairfax, Virginia, 6295 Edsall Road, Fairfax, Virginia, and 13129 Airpark Road,
Culpeper, Virginia as more particularly described in said Deed of Trust (the
“Real Property”), a separate Assignment of Leases and Rents, dated as of the
date of the Note (the “ALR”) and certain UCC Financing Statements (the
“Financing Statements”; together with the ALR, the “Collateral Documents”). The
Loan is further evidenced or secured by various other documents executed by
Pledgor and others in favor of Original Pledgee (together with the Loan
Agreement, Note, the Deed of Trust, the ALR and the Financing Statements, the
“Loan Documents”).

D. Original Lender assigned all of its right, title and interest in the Loan,
and the Loan Documents to Pledgee.

E. Pursuant to the Loan Documents, Pledgor has requested that Pledgee release
the lien of the Deed of Trust and terminate the Collateral Documents upon
Pledgor’s defeasance of the Loan.

F. Pursuant to the Loan Documents, it is a condition precedent to Pledgee’s
obligation to release the lien of the Deed of Trust and terminate the Collateral
Documents that Pledgor grant a security interest in the Pledged Collateral (as
defined in the Security Agreement) to Pledgee to secure the payment and
performance in full when due of all amounts payable under the Loan Documents.

G. Pledgor is the legal and beneficial owner of the securities listed in
Exhibit A hereto (collectively, the “Securities”), and, pursuant to the Loan
Documents, and as a condition precedent to Pledgee’s obligation to release the
lien of the Deed of Trust and terminate the Collateral Documents, Pledgor has
granted to Pledgee, pursuant to a certain Defeasance Pledge and Security
Agreement, dated as of the date hereof, by and among Pledgor, Pledgee, Servicer
and acknowledged by Intermediary (the “Security Agreement”), a security interest
in the Securities, certain other collateral and the proceeds thereof to secure
the payment and performance in full when due of all amounts payable under the
Loan Documents.

H. In connection with the Security Agreement, Pledgor, Pledgee, Intermediary and
Servicer have entered into the Defeasance Account Agreement, pursuant to which
Intermediary has established and will maintain an account to hold the Pledgor’s
interest in the Securities and other collateral.

I. In connection with Pledgee’s release of the lien of the Deed of Trust and
termination of the Collateral Documents pursuant to the Loan Documents, Pledgor
is required or permitted to transfer and assign all obligations, rights and
duties under and to the Note and the other Defeasance Documents, together with
its interest in the Pledged Collateral, to a successor entity established or
designated in accordance with the Loan Documents.

J. Successor Borrower has been established or designated to be the successor
entity to assume certain of Pledgor’s rights and obligations under the
Defeasance Documents, and Servicer, acting on behalf of Pledgee, has approved
Successor Borrower to be the successor entity to assume certain of Pledgor’s
rights and obligations under the Defeasance Documents.

K. Pledgor desires to (i) obtain the release of the lien of the Deed of Trust
and terminate the Collateral Documents, (ii) transfer certain of its rights and
obligations under the Defeasance Documents to Successor Borrower and
(iii) obtain a release of certain of its rights and obligations under the
Defeasance Documents and the other Loan Documents to the extent provided herein,
and Successor Borrower desires to assume certain of Pledgor’s rights and
obligations under the Defeasance Documents and acquire Pledgor’s right, title
and interest in the Pledged Collateral.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties hereto and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

Section 1. Definitions.

Each capitalized term used and not defined herein shall have the meaning
assigned to such term in the Security Agreement.

Section 2. Assignment of Secured Obligations and Securities.

Pledgor hereby sells, transfers and assigns to Successor Borrower, effective as
of the date hereof, (a) the Secured Obligations including, without limitation,
all obligations, rights and duties in, to and under, and subject to the terms
of, the Defeasance Documents and (b) all of Pledgor’s right, title and interest
in and to the Pledged Collateral, subject to the terms of the Defeasance
Documents and to the rights of Pledgee and the obligations of Intermediary
pursuant to the Security Agreement and the Defeasance Account Agreement.

Section 3. Assumption of Loan Obligations.

(a) Successor Borrower, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, hereby assumes, and agrees to be
bound by and to perform: (1) each of the Secured Obligations and all other
covenants, agreements, representations and warranties of Pledgor under the
Defeasance Documents, first arising or accruing on or after the Closing Date,
and (2) each of the obligations, covenants, agreements, representations and
warranties of Successor Borrower contained herein (the failure to comply with
Section 3(a)(1) or Section 3(a)(2) shall constitute an Event of Default);
provided however, Successor Borrower shall not assume any obligations (i) under
Section 4 of the Security Agreement (with respect to the Securities transferred
to Successor Borrower on the date hereof), (ii) under Section 6 of the Security
Agreement, to the extent that such obligations have been fully performed by
Pledgor or parties other than Successor Borrower prior to the transfer of the
Securities to Successor Borrower, (iii) that may arise as a result of the
Pledgor’s failure to effect the initial perfection of Pledgee’s interest in the
Pledged Collateral prior to the transfer of the Pledged Collateral to Successor
Borrower, (iv) that may arise as a result of any misrepresentation or
misstatement made by Pledgor in any of the Defeasance Documents or otherwise
made by Pledgor in connection with the defeasance transaction contemplated under
this Agreement or (v) arising under the Note or other Loan Documents (to the
extent that such Loan Documents are incorporated in the Note), which (1) relate
to the use or operation of the Real Property or (2) conflict with any express
covenants or obligations assumed by Successor Borrower under the other
Defeasance Documents; provided, further, however, except as otherwise expressly
provided in Section 3(b) below, Successor Borrower shall be liable to Pledgee
only to the extent of the Pledged Collateral, and Pledgee shall have no recourse
against, and Pledgee shall not enforce any monetary judgment against, assets of
Successor Borrower other than the Pledged Collateral, with respect to the
Secured Obligations. Nothing herein is intended to limit or restrict Pledgee’s
rights or remedies with respect to the Pledged Collateral.

(b) Notwithstanding the foregoing, Successor Borrower (but not its members or
manager) shall be personally liable for all claims, demands, liabilities,
deficiencies, losses, damages, judgments, costs, and expenses, including without
limitation reasonable attorneys fees and costs of collection incurred, suffered
or paid by Pledgee as a result of:

(i) any representation, warranty or certification made by or on behalf of
Successor Borrower for the benefit of Pledgee in any Defeasance Document (or in
any modification or supplement thereto), or in any certificate, report,
financial statement or other item furnished to Pledgee in connection with this
transaction having been false or misleading in any material respect as of the
time made or furnished;

(ii) the Pledged Collateral or any part thereof or interest therein becoming
subject to any security interest, pledge, covenant, lien, or other encumbrance
whether junior or senior to the interest of Pledgee as a result of actions of
Successor Borrower;

(iii) the Pledged Collateral or any part thereof or interest therein being sold,
assigned, transferred, conveyed or otherwise disposed of, or becoming the
subject of any attempted sale, assignment, transfer or conveyance, by Successor
Borrower;

(iv) any of the Events of Default described in subparagraphs (vii), (viii),
(ix), (x), (xi) or (xii) of Section 9(a) of the Security Agreement shall occur
as a result of actions of Successor Borrower or circumstances relating to
Successor Borrower;

(v) Successor Borrower’s failure at any time to be a Single Purpose Entity in
good standing in the jurisdiction of its formation and primary place of
business; or

(vi) the funds in the Pledged Collateral Account being insufficient to satisfy
all obligations due under the Note or under any other Defeasance Document
(without taking into account (a) reinvestment income or (b) failure by any
Obligor to satisfy its obligations under the Securities).

Successor Borrower’s assumption of the obligations of Pledgor as set forth above
under the Defeasance Documents other than the Note is limited to those
obligations arising on and after the date hereof. With respect to the Note,
Successor Borrower expressly assumes liability for the outstanding principal
balance of the Loan as of the date hereof and all interest accruing on the Loan
from the first day of the interest accrual period in which the defeasance
contemplated herein occurs, which shall be paid from Pledged Collateral
deposited by the Pledgor into the Pledged Collateral Account in accordance with
the provisions of the Defeasance Account Agreement. Successor Borrower
acknowledges that Section 57(d) of the Deed of Trust states that the Loan may
not be prepaid following the consummation of the Defeasance and the release of
the Real Property.

(c) Notwithstanding anything to the contrary set forth in Section 3(b), Pledgee
shall have no recourse for any claims, demands, liabilities, deficiencies,
losses, damages, judgments, costs and expenses, including, without limitation,
legal fees and expenses, under Section 3(b) or otherwise under the Defeasance
Documents against any assets (other than the Pledged Collateral) of Successor
Borrower that have been pledged to Pledgee pursuant to any other defeasance
transaction until such transaction has been paid in full pursuant to which
Successor Borrower becomes the successor borrower under one or more defeased
mortgage loans held by Pledgee.

(d) In addition to the rights of Pledgee under the Defeasance Documents,
Successor Borrower hereby grants to Pledgee and Servicer a power of attorney to
file, at Successor Borrower’s cost, any franchise or other administrative
filings which may be required to maintain Successor Borrower’s good standing and
legal existence in the event Successor Borrower fails to do so and such failure
continues for thirty (30) days after written notice.

(e) Successor Borrower shall deliver to Pledgee, within thirty (30) days after
written request from Pledgee, certification signed by an officer of Successor
Borrower or of Successor Borrower’s managing member or general partner, as
applicable, certifying that such officer is familiar with the activities and
operations of Successor Borrower and Successor Borrower’s affiliates and all
transactions entered into by Successor Borrower during the preceding twelve
months (or since the date of Successor Borrower’s formation, if Successor
Borrower was formed during such preceding twelve month period), and that, to
such officer’s knowledge, Successor Borrower has conducted itself as a Single
Purpose Entity during such period, has filed all tax returns required to be
filed during such period and has paid all taxes due and payable during such
period. If requested by Pledgee, each such certification shall be accompanied by
an original certificate of existence or good standing issued by the Secretary of
State of the jurisdiction of Successor Borrower’s formation dated not more than
thirty (30) days prior to date of such certification. In addition to any other
remedies that Pledgee may have under the Defeasance Documents, in the event of
the failure of Successor Borrower to maintain its status as a Single Purpose
Entity in good standing, Successor Borrower’s failure to file all required tax
returns and pay all taxes that it owes or Successor Borrower’s failure to file
all forms and documents required to maintain its separate legal existence, in
each case, which failure shall continue for thirty (30) days after written
notice, Successor Borrower hereby agrees to the assumption of the Loan by, and
the transfer of the Pledged Collateral to, a Single Purpose Entity designated by
Pledgee and hereby appoints Pledgee and Servicer as attorneys-in-fact with power
of attorney to affect such transfer and assumption.

Section 4. Acknowledgment of Pledgee.

Subject to the satisfaction, or written waiver, of all conditions to defeasance
set forth in the Loan Documents, Pledgee hereby consents to (a) and shall
promptly release the Real Property from the lien of the Deed of Trust, and
terminate the Collateral Documents, (b) the transfer of Pledgor’s rights in the
Pledged Collateral and rights and obligations under the Defeasance Documents to
Successor Borrower and (c) the assumption in accordance with Section 3 of
Pledgor’s rights, title and interest in the Pledged Collateral and Pledgor’s
rights and obligations under the Defeasance Documents by Successor Borrower and
Pledgee hereby acknowledges that nothing in this Agreement or the other
Defeasance Documents shall be construed as an agreement on the part of Successor
Borrower to assume or be liable for any claim, liabilities or obligations under
the Loan Documents other than those claims, liabilities and obligations under
the Note and the claims, liabilities and obligations under the other Defeasance
Documents first arising or accruing on or after the Closing Date.

Section 5. Release of Pledgor.

Subject to satisfaction, or written waiver, of all conditions to defeasance set
forth in the Loan Documents and, if applicable, confirmation from each of the
Rating Agencies that the transactions contemplated by the Defeasance Documents
will not result in a downgrade, qualification or withdrawal of the current
rating of any of the Certificates or a failure to satisfy the criteria for
defeasances established by each of the Rating Agencies, Pledgee hereby releases
and discharges Pledgor from all claims, liabilities and obligations under the
Loan Documents and the Defeasance Documents related to events first occurring or
arising after the Closing Date, provided, however, Pledgor shall not be released
from liability for any loss or damages suffered, or expenses incurred, by
Pledgee, Intermediary or Successor Borrower as a result of or established
pursuant to a claim, liability or obligation:

(i) arising from Pledgor’s obligations under Sections 4, 5 or 6 of the Security
Agreement;

(ii) with respect to any representation, warranty or certification of Pledgor
under the Defeasance Documents or the Loan Documents or in any certificate,
report, financial statement or other item delivered by or on behalf of Pledgor
in connection therewith that proves to have been false or misleading in any
material respect when made or delivered;

(iii) arising as a result of the transfer of, or creation and perfection of the
first priority lien on, the Pledged Collateral being deemed void or voidable for
any reason whatsoever or any other payment made by Pledgor in respect of amounts
due under the Loan Documents on or prior to the date hereof being recovered from
Pledgee by Pledgor, its creditors, or any other person for any reason
whatsoever;

(iv) for any other failure to pledge the Pledged Collateral to Pledgee or take
any action necessary to effect the initial first priority perfection of
Pledgee’s security interest therein or to effectively transfer the Pledged
Collateral to Successor Borrower in accordance with the Defeasance Documents;

(v) arising under the Environmental Indemnity Agreement, dated December 23,
1997, among Pledgor and Original Lender or similar instruments executed by
Pledgor (or others) in favor of Pledgee, any other indemnity obligations or any
other obligations in the Loan Documents and Defeasance Documents that, by their
terms, survive the release of the lien of the Deed of Trust;

(vi) arising as a result of an Event of Default under the Security Agreement
that results from circumstances relating to Pledgor, or actions of Pledgor,
included in subsections (iii) through (xii) of Section 9(a) of the Security
Agreement; or

(vii) INTENTIONALLY DELETED.

Without limiting any other remedies Pledgee may have, upon any Event of Default
arising under the Defeasance Documents or the Loan Documents from any breach,
act or omission of Pledgor prior to the date hereof, Pledgee shall be entitled
to enforce all of its remedies set forth in the Defeasance Documents and the
Loan Documents against Pledgor. Except as expressly set forth in this Agreement,
Pledgee hereby releases Pledgor from its obligations under the Loan Documents
and the Defeasance Documents. Pledgee hereby further authorizes and directs
Pledgor to file a release or termination of any UCC financing statement filed in
connection with the Loan reflecting Pledgor as debtor and Pledgee or Original
Pledgee as secured party. Pledgor agrees to file any such release or termination
at its expense.

Section 6. Release of Pledgee and Servicer.

Pledgor hereby covenants and agrees that: (i) from and after the date hereof,
Pledgee and Servicer may deal solely with Successor Borrower in all matters
relating to the Loan and (ii) Pledgee and Servicer have no further duty or
obligation of any nature relating to the Loan, the Loan Documents or the
Defeasance Documents to Pledgor. The Pledgor hereby releases Pledgee and
Servicer, and each of their predecessors in interest, together with all
officers, directors, employees and agents of each of the foregoing, from all
claims, causes of action and liabilities relating directly or indirectly to the
Loan, the Real Property, the Loan Documents and the closing of the defeasance
transaction contemplated by the Defeasance Documents, arising on or prior to the
date hereof, including any and all claims arising from or relating to
negotiations, demands, requests or exercise of remedies in connection with the
Loan and the closing of the defeasance transaction contemplated by the
Defeasance Documents.

Section 7. Representations and Warranties.

(a) Pledgor represents and warrants to the other parties hereto that, as of the
date hereof:

(i) except as provided in the Modification, Waiver and Consent Agreement dated
as of the date hereof by and between Pledgor and Pledgee, all principal,
interest and other amounts due and payable on or before the date hereof under
the Note and the other Defeasance Documents and Loan Documents have been paid;

(ii) no non-monetary default has occurred and is continuing under any of the
Defeasance Documents or Loan Documents beyond any applicable grace or notice
period;

(iii) the fair market value of the Real Property is greater than the face amount
of the Securities;

(iv) Pledgor has not incurred any indebtedness other than the Loan;

(v) the pledge of the Securities to Pledgee and transfer of the Securities to
Successor Borrower are not done in contemplation of insolvency or bankruptcy or
with an intent to hinder, delay or defraud any of Pledgor’s creditors;

(vi) Pledgor is not insolvent immediately before signing this Agreement and is
not being rendered insolvent by the pledge of the Securities to Pledgee and
transfer of the Securities to Successor Borrower;

(vii) the assets owned by Pledgor immediately after giving effect to the pledge
of the Securities to Pledgee and transfer of the Securities to Successor
Borrower represent an amount of capital that is not unreasonably small for the
business in which Pledgor is engaged, and Pledgor does not intend to engage in
any other business for which such capital would be unreasonably small;

(viii) at the time of the pledge of the Securities to Pledgee and transfer of
the Securities to Successor Borrower, Pledgor does not intend to, or believe
that it will, incur debts that would be beyond its ability to pay as such debts
matured;

(ix) the proceeds of the Securities (without regard to reinvestment income) will
be sufficient to make all payments required under the Defeasance Documents,
including all amounts required under Section 4(f) of the Defeasance Account
Agreement; and

(x) the Loan Documents do not contain provisions requiring Pledgor to make any
scheduled payments that by their terms would be payable on or after the date of
the defeasance transaction contemplated herein, other than scheduled payments of
principal and interest under the Note, including annual surveillance fees of
rating agencies or servicing or trustees fees with respect to securitization of
the Loan, except such payments as have been specifically identified by Pledgor
and either (a) expressly assumed by Successor Borrower under the Defeasance
Documents, or (b) paid in full in advance by Pledgor in connection with the
closing of the defeasance transaction contemplated herein.

(b) Successor Borrower, relying on the Accountant’s Letter, represents and
warrants to the other parties hereto, and hereby covenants for the benefit of
such parties, that the proceeds of the Securities (without regard to
reinvestment income and assuming no default by any obligor under the Securities)
will be sufficient to make remaining scheduled payments of interest and
principal as required under the Note, including payment of the Note in full on
the Maturity Date.

(c) Successor Borrower also represents and warrants to the other parties that:

(i) Successor Borrower is a limited liability company, and is and shall be duly
organized, validly existing and in good standing under the laws of the Delaware.
Successor Borrower has all requisite power and authority to carry on its
business as now conducted and as proposed to be conducted, and to enter into and
perform its obligations under this Agreement and the other Defeasance Documents;

(ii) the execution and delivery of this Agreement, the assumption of the
Pledgor’s obligations under the Security Agreement, and performance of all of
Successor Borrower’s obligations thereunder have been duly authorized by all
necessary and appropriate action of Successor Borrower;

(iii) no consent or approval of any person, entity, or governmental authority is
required with respect to the execution and delivery of this Agreement and the
Defeasance Account Agreement by Successor Borrower or the consummation by
Successor Borrower of the transactions contemplated thereby or the performance
by Successor Borrower of its obligations under this Agreement and the other
Defeasance Documents, except such consents or approvals as have already been
obtained;

(iv) this Agreement, the Security Agreement and the Defeasance Account Agreement
are the legal, valid and binding obligations of Successor Borrower, enforceable
against Successor Borrower in accordance with their respective terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws of general applicability affecting the
enforcement of creditors’ rights;

(v) the principal place of business of Successor Borrower is located at 576
Rosedale Road, Suite 10, Kennett Square, Pennsylvania 19348, Attention: Asset
Manager;

(vi) the principal place of business of Successor Borrower has been located at
the above address and Successor Borrower has not changed its name since its
formation; Successor Borrower shall not establish a new location for the
principal place of business, change its name or change its jurisdiction of
organization until (A) it has given Pledgee not less than 30 days’ prior written
notice of its intention to do so, clearly describing the new location, name or
jurisdiction, and (B) it has provided Pledgee with any information regarding the
new location, name or jurisdiction of formation as Pledgee may request; if
Successor Borrower intends to establish a new location for the principal place
of business, change its name or change its jurisdiction of organization,
Successor Borrower shall cooperate with Pledgee in taking all action required by
Pledgee to maintain perfection, priority and validity of the lien of Pledgee in
the Pledged Collateral granted by the Security Agreement;

(vii) Successor Borrower has no notice or knowledge of any adverse claim, lien
or encumbrance with respect to the Pledged Collateral;

(viii) Successor Borrower is, has been since the date of its formation, and
shall at all times continue to be, a Single Purpose Entity;

(ix) Successor Borrower shall not transfer, pledge or encumber, or permit to be
transferred, pledged or encumbered any managing membership interest in Successor
Borrower, more than a 49% nonmanaging membership interest in Successor Borrower,
or more than a 49% indirect interest in Successor Borrower without Rating Agency
confirmation;

(x) Successor Borrower is not insolvent immediately before signing this
Agreement;

(xi) At the time of the pledge of the Securities to Pledgee and transfer of the
Securities to Successor Borrower, Successor Borrower does not intend to, or
believe that it will, incur debts that would be beyond its ability to pay as
such debts mature;

(xii) Successor Borrower shall deliver to Servicer and Intermediary an executed
Internal Revenue Service Form W-9 within a reasonable time after the Closing
Date; and

(xiii) INTENTIONALLY DELETED

(d) Intermediary hereby acknowledges and confirms that any fees and expenses
related to the Default Permitted Investment or wire transfers from the Pledged
Collateral Account to Successor Borrower or to Servicer are included in the fees
already paid to Intermediary.

Section 8. Conditions to Defeasance.

Subject to the Modification, Waiver and Consent of even date herewith between
Pledgor and Pledgee (the “Waiver”), Pledgor represents, warrants and covenants
that it has satisfied the conditions set forth in the defeasance provisions of
the Loan Documents to effectuate the release of the Real Property from the lien
of the Deed of Trust and the defeasance of the Loan on the date hereof, or such
conditions have been waived in writing by Pledgee. Pledgor will deliver on the
date hereof a Certificate of Borrower in the form attached hereto as Exhibit B,
and Pledgor acknowledges that Successor Borrower will rely on such Certificate
of Borrower and on the representations set forth herein as a condition to
entering into this Agreement. Pledgor further acknowledges and agrees that all
proceeds from the Pledged Collateral in excess of amounts due under the
Defeasance Documents will be used to pay the reasonable expenses of Successor
Borrower in making the payments due under the Defeasance Documents and managing
its obligations under the Defeasance Documents and any balance will be the sole
property of Successor Borrower.

Section 9. Modifications.

This Agreement may not be amended, modified or otherwise changed in any manner,
except by a writing executed by all of the parties to this Agreement.
Notwithstanding the foregoing, from and after the date hereof, any new agreement
pertaining to the Loan and any amendment, modification or extension of the
Defeasance Documents may be made solely by Successor Borrower and Pledgee and
shall not require the consent or execution of Pledgor. No such changes will
increase Pledgor’s obligations under the Loan Documents and the Defeasance
Documents that continue after the date of this Agreement as set forth in
Section 5 above.

Section 10. Approvals.

Pledgor and Successor Borrower each hereby represents and warrants to Pledgee,
with respect to itself, that such entity has obtained any and all third-party
approvals and consents required to be obtained in connection with the execution
and delivery of this Agreement and the performance of such entity’s obligations
hereunder.

Section 11. Successors and Assigns.

This Agreement applies to, inures to the benefit of, and binds all parties
hereto, their heirs, legatees, devisees, administrators, executors, and
permitted successors and assigns.

Section 12. GOVERNING LAW; VENUE.

THIS AGREEMENT AND ALL OTHER RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING THE UCC AND INCLUDING NEW
YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402 BUT OTHERWISE WITHOUT
REGARD TO LAWS OF THE STATE OF NEW YORK CONCERNING CONFLICTS OF LAWS OR CHOICE
OF FORUM.

PLEDGOR, PLEDGEE, SUCCESSOR BORROWER, SERVICER AND INTERMEDIARY HEREBY
IRREVOCABLY SUBMIT TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK AND TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
CITY OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT. JURISDICTION AND VENUE OF ANY ACTION BROUGHT TO ENFORCE THIS
AGREEMENT OR ANY OTHER DEFEASANCE DOCUMENT OR ANY ACTION RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE RELATIONSHIPS CREATED BY OR UNDER THE
DEFEASANCE DOCUMENTS (IN EACH CASE, AN “ACTION”) SHALL, AT THE ELECTION OF
PLEDGEE, BE IN (AND IF ANY ACTION IS ORIGINALLY BROUGHT IN ANOTHER VENUE, THE
ACTION SHALL AT THE ELECTION OF PLEDGEE BE TRANSFERRED TO) A STATE OR FEDERAL
COURT OF APPROPRIATE JURISDICTION LOCATED IN THE STATE OF NEW YORK. PLEDGOR,
PLEDGEE, SUCCESSOR BORROWER, SERVICER AND INTERMEDIARY HEREBY CONSENT AND SUBMIT
TO THE PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK IN CONNECTION WITH ANY ACTION
AND HEREBY WAIVE ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY OTHER STATE
TO OBJECT TO JURISDICTION WITHIN SUCH STATE FOR PURPOSES OF ANY ACTION. PLEDGOR,
PLEDGEE, SUCCESSOR BORROWER, SERVICER AND INTERMEDIARY HEREBY WAIVE AND AGREE
NOT TO ASSERT, AS A DEFENSE TO ANY ACTION OR A MOTION TO TRANSFER VENUE OF ANY
ACTION: (I) ANY CLAIM THAT SUCH PARTY IS NOT SUBJECT TO SUCH JURISDICTION;
(II) ANY CLAIM THAT ANY ACTION MAY NOT BE BROUGHT AGAINST IT OR IS NOT
MAINTAINABLE IN THOSE COURTS OR THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY
THOSE COURTS, OR THAT SUCH PARTY IS EXEMPT OR IMMUNE FROM EXECUTION; (III) THAT
THE ACTION IS BROUGHT IN AN INCONVENIENT FORUM; OR (IV) THAT THE VENUE FOR THE
ACTION IS IN ANY WAY IMPROPER.

Section 13. Entire Agreement.

This Agreement and the other agreements referred to herein constitute all of the
agreements among the parties relating to the matters set forth herein and
supersede all other prior or concurrent oral or written letters, agreements or
understandings with respect to the matters set forth herein.

Section 14. Full Force and Effect.

Except as modified by this Agreement and the other Defeasance Documents, the
Loan Documents shall remain unchanged and in full force and effect.

Section 15. Counterparts.

This Agreement may be signed in any number of counterparts by the parties
hereto, all of which taken together shall constitute one and the same
instrument.

Section 16. Notices.

All notices or other communications hereunder shall be given in accordance with
Section 14 of the Security Agreement, and shall be sent to Successor Borrower at
the following addresses:

     
Successor Borrower:
  SB FPR Holdings, LLC
576 Rosedale Road, Suite 10

         
Kennett Square, Pennsylvania
    19348  
Attention: Asset Manager Section 17.
  Waiver of Trial by Jury

PLEDGOR, PLEDGEE, SUCCESSOR BORROWER, SERVICER AND INTERMEDIARY EACH HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER MAY EXIST WITH REGARD TO THIS AGREEMENT OR ANY DOCUMENT RELATED
THERETO, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY PLEDGOR, PLEDGEE, SUCCESSOR BORROWER, SERVICER AND INTERMEDIARY,
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH A RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE. PLEDGOR, PLEDGEE,
SUCCESSOR BORROWER, SERVICER AND INTERMEDIARY EACH IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS SECTION 17 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY EACH OTHER.

[NO FURTHER TEXT ON THIS PAGE]

1

IN WITNESS WHEREOF, each of the parties hereto has caused this Defeasance
Assignment, Assumption and Release Agreement to be executed and delivered by its
duly authorized officer effective as of the date first above written.

PLEDGOR:

FPR HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership



      By: FPR-GP Holdings, Inc., a Delaware corporation, its General Partner

By: /s/ Barry H. Bass
Name: Barry H. Bass
Title: Executive Vice President and Chief
Financial Officer


SUCCESSOR BORROWER:

SB FPR HOLDINGS, LLC, a Delaware limited liability

company



      By: MM FPR Inc, a Delaware corporation, its manager

By: /s/ J. Michael Bontrager
Name: J. Michael Bontrager     
Title: President     


PLEDGEE:

JPMORGAN CHASE BANK, f/k/a The Chase Manhattan Bank,

as Trustee under the Pooling and Servicing Agreement, dated as of December 18,
1998 (as amended from time to time, the “Pooling and Servicing Agreement”) for
the registered holders of Credit Suisse First Boston Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 1998-C2



      By: Wachovia Bank, National Association (formerly First Union National
Bank), a national banking association, as master servicer pursuant to the
Pooling and Servicing Agreement

     
By:
  /s/ D. Bryan Gregory
 
   
Name:
  D. Bryan Gregory
 
   
Title:
  Vice President
 
   



      SERVICER:

WACHOVIA BANK, NATIONAL ASSOCIATION (formerly First Union National Bank), a
national banking association, as master servicer pursuant to the Pooling and
Servicing Agreement

By: /s/ D. Bryan Gregory
Name: D. Bryan Gregory
Title: Vice President


Wells Fargo Bank, N.A. acting in its capacity as Securities Intermediary and
Custodian with

respect to the Pledged Collateral, hereby acknowledges the terms and conditions
of, and the transactions effected by, this Agreement.

WELLS FARGO BANK, N.A., a national banking association

     
By: /s/ Denyce Liggitt
 

 
     

 
   
Name:
  Denyce Liggitt
 
   
Title:
  Vice President
 
   

2

EXHIBIT A

Securities Schedule

3

EXHIBIT B

Form of Certificate of Borrower

4